Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, control of the frequency and voltage of a general distribution system is very regulated and in general it will always keep a controlled ration what will ensure power quality and stability. Applicant has not claimed any special steps equipment nor combination thereof in claim 1 that would achieve applicants limitations and argument in a different manner that one of ordinary skill in the art would de habitually done to ensure that a predetermined ration of frequency or the voltage on the network, is substantially constant circulating on the network entire network. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 11, 12,  14, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Stoupis (EP 2600479) in view of Vasquez “Hierarchical Control of Intelligent Microgrids”
Regarding claim 1, Stoupis teaches a regulation process of an electrical distribution network (see electrical grid 10', para 0031-0038 Fig. 2)
that comprises a main power source (see energy sources 22a, 22bm para 0031-0035 Fig. 2), 
among one or more electrical sources (see energy sources 22a, 22bm para 0031-0035 Fig. 2), 
configured to impose on the network the voltage and frequency of a power circulating on the network (see Single master mode, para 0066, Fig. 2) to which one or more loads are connected (see loads 24a, 24b, para 0031, Fig. 2), the process comprising, in the event of a variation of one of the frequency or the voltage detected on the network (see para 0066, Fig. 2), during a primary regulation (see Fig. 2), 
However, Stoupis does not disclose adjusting independently by the main power source the other one of the frequency or the voltage on the network, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network.
Yet, Vasquez in the same filed teaches that it is well known in the field to  adjusting independently by the main power source the other one of the frequency or the voltage on the network, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network (Primary Control: P/Q Droop Control, page 4 and Secondary Control: Frequency and Voltage Restoration and Synchronization Page 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis with the teachings of Vasquez by adjusting independently by the main power source the other one of the frequency or the voltage on the network, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network in order to provide proper grid by implementing adaptive droop control laws to increase the interactivity of the system and thus allows the control of different ac sources acting like synchronous machines. 
Regarding claim 16, Stoupis teaches a system for regulating power on an electrical distribution network (see electrical grid 10', para 0031-0038 Fig. 2), comprising: a main power source (see energy sources 22a, 22bm para 0031-0035 Fig. 2), among one or more electrical sources on the network (see energy sources 22a, 22bm para 0031-0035 Fig. 2), the main power source being configured to impose on the network a voltage and a frequency of a power circulating on the network (see Single master mode, para 0066, Fig. 2)  to which one or more loads are connected (see loads 24a, 24b, para 0031, Fig. 2), wherein, in the event of a variation of one of the frequency or the voltage detected on the network (see para 0066, Fig. 2), during a primary regulation (Fig. 2).
However, Stoupis does not disclose adjusting independently by the main power source the other one of the frequency or the voltage on the network, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network
Yet, Vasquez in the same filed teaches that it is well known in the field to  adjusting independently by the main power source the other one of the frequency or the voltage on the network, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network (Primary Control: P/Q Droop Control, page 4 and Secondary Control: Frequency and Voltage Restoration and Synchronization Page 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis with the teachings of Vasquez by having adjusting independently by the main power source the other one of the frequency or the voltage on the network, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network in order to provide proper grid by implementing adaptive droop control laws to increase the interactivity of the system and thus allows the control of different ac sources acting like synchronous machines. 
Regarding claim 4, Stoupis in view of Vasquez disclose wherein the main source is intermittent (see energy sources 22a or 22b, para 0079 Fig. 2).
Regarding claim 5, Stoupis in view of Vasquez disclose wherein the main source is a renewable energy source, and in particular the renewable energy source comprises at least one of: a solar energy source, a wind energy source, or anohter renewable energy source (see energy sources 22a or 22b, para 0079 Fig. 2).
Regarding claim 7, Stoupis in view of Vasquez disclose wherein the electrical distribution network also comprises at least one of intermittent sources, or renewable energy sources (see para 0079).
Regarding claim 11, Stoupis in view of Vasquez disclose computer program product comprising a non-transitory computer readable medium having computer executable instructions stored thereon which, when executed by a computer (see para 0011 and 0012, claim 13 and 14), causes implementing the process according to claim 1 (see rejection of claim 1).
Regarding claim 12, Stoupis in view of Vasquez disclose a power source configured to impose on the network the voltage and the frequency of a power circulating on said network (see Fig. 1), and provided with the computer program product according to claim 11 (see para 0011 and 0012, claim 13 and 14 also please see rejection of claim 1).
Regarding claim 14, Stoupis in view of Vasquez disclose wherein the adjusting operation is implemented in response to a fault on the network in order to compensate for the fault (see para 0040-0055).
Regarding claim 15, Stoupis in view of Vasquez disclose wherein the one or more electrical sources comprises a plurality of electrical sources, and the ratio of the voltage to the frequency of the power circulating on the network is maintained substantially constant by the main power source without requiring communication among the main power source and the other electrical source(s) (see para 0040-0055).
Regarding claim 18  Stoupis in view of Vasquez disclose wherein the adjusting operation is implemented in response to a fault on the network in order to compensate for the fault (see para 0066 voltage frequency dictated by the first distributed energy source Fig. 2).  
Regarding claim 19 Stoupis in view of Vasquez disclose the combination teaches wherein the one or more electrical sources comprises a plurality of electrical sources, and the main power source maintains substantially constant the ratio of the voltage to the frequency of the power circulating on the network without requiring communication among the main power source and the other electrical source(s) (see energy sources 22a, 22bm para 0031-0035 Fig. 2).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stoupis and Vasquez in view of Achanta (US 2014/0111377).
Regarding claim 2, Stoupis in view of Vasquez disclose the regulation process yet does not disclose a regulator for executing the adjusting.
Achanta in the field of distribution network teaches that it is known to have a main source comprises a regulator for executing the adjustment step (see IED 161, para 0018 -0020; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis in view of Vasquez with the teachings of Achanta by having a regulator for executing the adjustment step in order to guarantee grid stability and reliability given particular events and thus adapting the power distribution network to any given event.  
Regarding claim 3, The combination teaches the regulator measures the frequency and the voltage of the distribution network, the measuring being carried out at regular time intervals (see IED 161, para 0018; Fig. 1; Achanta).

Claims 6, 8 and 17 and is rejected under 35 U.S.C. 103 as being unpatentable over Stoupis and Vasquez disclose in view of Varma (US 2015/0162750).
Regarding claim 6 and 17,  Stoupis in view of Vasquez disclose the regulation process yet does not disclose an inverter supplied with a control law giving the inverter synchronous generator behavior such that the main source forms a virtual synchronous generator.
Varman in the field of power generation facilities teaches wherein the main source comprises an inverter (supplied with a control law see Inv1 connected to combiner box, para 0158 and 0159 ) giving it a synchronous generator behavior such that the main source forms a virtual synchronous generator (see para 0113 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis with the teachings of Varma by having an inverter supplied with a control law giving it a synchronous generator behavior such that the main source forms a virtual synchronous generator in order to mitigate or suppress unwanted fluctuation within the power generation system and thus contribute to increase system stability, enhance power transfer capacity  and providing frequency control. 
Regarding claim 8, Stoupis in view of Vasquez disclose the regulation process yet does not disclose wherein the primary regulation is followed by a secondary regulation allowing the frequency and the voltage of the network to be restored to predetermined values.
Varman in the field of power generation facilities teaches the primary regulation is followed by a secondary regulation allowing the frequency and the voltage of the network to be restored to predetermined values (see para 0098). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The combination with the teachings of Varma by having the primary regulation is followed by a secondary regulation allowing the frequency and the voltage of the network to be restored to predetermined values in order to restore normal operations after a faults or abnormal situation it cleared and reestablishing the grid to normal operating limits (i.e. Normal frequency, Voltage and Current) that is required and standard operation within a large power distribution system that in turn ensures power quality and reliability without excessive damage equipment.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoupis and Vasquez in view of Sanders et al (US 2017/0005515) {Sanders}.
Regarding claim 9, Stoupis in view of Vasquez disclose the regulation process yet does not disclose wherein one of the power sources of the electrical distribution network has a primary energy reserve, the process comprising, prior to adjusting assessing the primary reserve with regard to a load demand or a fault that can occur on the network. 
Sanders in the field of distributed energy services management arrangements teaches wherein one of the power sources of the electrical distribution network has a primary energy reserve, the process comprising, prior to the adjustment step, a step for assessing the primary reserve with regard to a load demand or a fault that can occur on the network (see para 0160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis with the teachings of Sanders by having wherein one of the power sources of the electrical distribution network has a primary energy reserve, the process comprising, prior to the adjustment step, a step for assessing the primary reserve with regard to a load demand or a fault that can occur on the network in order to guarantee proper allocation of power given a particular event where power needs to be exchanged or changed that in turn can mitigate the negative effects of said particular event.  
Regarding claim 10, The combination teaches wherein, once the primary reserve is assessed as being sufficient to respond to a load demand or to a fault (see para 0160; Stoupis), the assessing also comprises implementing a regulation based on injecting at least some of the primary reserve onto the network so as to respond to the load demand or to the fault (see para 0253; Stoupis).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        November 16, 2022